Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

IDS
The IDS submission on 3/29/2021 has been reviewed. Some references fail to comply with 37 CFR 1.98(b)(5) and have thus not been considered.  Recall from MPEP 609.04(a) that “Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4, 12-14, 17, 26, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to 
Claim 2 has been amended to state “the software-programmable vector processors comprise hardened circuitry that operates according to software instructions and configured to receive the software instruction via an interconnect network and provide processing data in response to receiving the software instructions” and “the programmable logic circuitry configured to provide the software instructions to the software-programmable vector processors using the interconnect network” however these limitation are not supported by the original disclosure as claimed.  Examiner notes that the specification makes a distinction in “software instructions” and “instructions” and that Applicant has places specific emphasis on “software instructions” in the claims and remarks (e.g. page 14 of the remarks on 7/29/2020).  There specification discusses “software instructions” briefly at [0022] in relation to the embedded CPU 102, presumably part of the HPS.  The only other mention, at [0025], notes “A system cache 211 is adopted to load data from elements outside the SIMD PE 204, such as … software instructions from a memory 216 or 10the processor issued instructions from a host CPU 215” which appears of little relation to the claims as now written in regards to what the software instructions are for here. Assuming arguendo, that applicant means a more generic “instructions”, the original disclosure still doesn’t appear to support the amendments. Notably, the interconnect network (“mesh interconnect logic 500” in [0032]) isn’t discussed in the context of instruction transmission, results, or using the programmable logic circuit to provide instructions to the vector processors. Other discussions relating to ‘instructions’ or the communication between the programmable logic circuitry and the software-programmable vector processors appear in relation to other embodiments, notably FIG. 2, but these are not discussed in relation to an external interconnect mesh but rather as internal to the accelerator. As such, even assuming arguendo, that accelerator 200 was the vector processor 501, the support would be limited to the vector processor itself using instructions, not the interconnect being 
Claim 17 contains similar limitations and is rejected for the same reasons.
Claims 3, 4, 12-14, 26, and 28 depend on claim 2 and are therefore rejected as well.
With further regard to claim 28, the limitation “hardened circuitry comprises one or more digital signal processing (DSP) blocks integrated into a vector Single Instruction, Multiple Data (SIMD) architecture” is not supported as written in the original disclosure. [0025] makes note of “hardened DSPs” this is in the context of FIG. 2, not the interconnect of FIG. 5, and is reference only to plural DSPs, not “one or more” as claimed. Further the specification discusses a SIMD PE, not a more general SIMD architecture. While Applicant had a prior claim, 22, the claim would have lacked support as written as well and was further directed to an array of intelligent engine cores, not the hardened circuitry as now claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 2-4, 12-14, 17, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casselman, US 7,856,545, (herein Casselman) in view of Simkins et al, US 2005/0144210 (herein Simkins).
As to claim 2, Casselman teaches: An integrated circuit system (FIG. 2), comprising: software-programmable processing circuitry (FIG. 2 FPGA 201) is configured to receive the software instructions via an interconnect network and provide processing data in response to receiving the software instructions (FIG. 5, C. 5 L. 36-44, the FPGA is programmed and reprogrammed [receive software instructions] via the interconnect in FIG. 2 and performs operations in response to its programming/configuration); programmable logic circuitry (FIG. 2, PLD 203), the programmable logic circuitry configured to provide the software instructions to the software-programmable processing circuitry using an interconnect network (FIG. 5, C. 5 L. 36-44 “The programming and reprogramming processes are controlled by PLD 203” The (re)programming [provide software instructions] to the FPGA 201 is under the control of the PLD 203 using flash memory 204, thus through interconnections 213 and 212); a hardware processor system (HPS) (FIG. 2, Processor 101); and a network-on-chip (NOC) that communicatively couples the programmable logic circuitry, the software-programmable vector processing circuitry, and the hardware processor system (HPS) (Abstract, FIG. 2 the interconnects between elements, specifically 210, 212, and 214).
Casselman does not specifically teach: software-programmable vector processing circuitry comprising an array of software-programmable vector processors, wherein the software-programmable vector processors comprise hardened circuitry that operates according to software instructions.  Casselman teaches the use of a FPGA but does not get into the specifics of the FPGA, focusing rather more on the broader grouping and interconnection.  However, Simkins details a specific FPGA which includes an array of DSP units (FIG. 1C) for vector processing ([0149]) where the DSP units 
Therefore it would have been obvious, at the time the invention was made/filed, to incorporate the specific FPGA of Simkins to replace the FPGA of Casselman to yield a predictable result.  Specifically one would have been motivated to improve the DSP / vector handling of the co-processing logic in Casselman in order to increase performance of certain tasks (e.g. media).
As to claim 3, Casselman/Simkins teaches: The integrated circuit system of claim 2, wherein the programmable logic circuitry is configurable to send or receive data from the network-on-chip (NOC) (Casselman FIG. 2, for example bus element 214 connects the SRAM 202 and the PLD 201.  See also C. 4 L. 24-57 detailing the interconnection/communication process).
As to claim 4, Casselman/Simkins teaches: The integrated circuit system of claim 2, wherein the hardware processor system (HPS) is configurable to run an application (Casselman Background).
As to claim 12, Casselman/Simkins teaches: The integrated circuit system of claim 2, comprising the interconnect network that routes communication between software-programmable vector processors of the array of software-programmable vector processors (Simkins FIG. 1C and 2A show the interconnections between different elements).
As to claim 13, Casselman/Simkins teaches: The integrated circuit system of claim 12, wherein the interconnect network communicatively connects a first software-programmable vector processor directly to a second software-programmable vector processor in accordance with a rectilinear array scheme (Simkins FIG. 2A connection between DSP 212-1 and 212-2 or 212-3).
As to claim 14, Casselman/Simkins teaches: The integrated circuit system of claim 2, wherein the array of software-programmable vector processors comprises at least a first row, a second row, and a third row of software-programmable vector processors, and a first column, a second column, and a third column of software-programmable vector processors (Simkins FIG. 1C shows at least 3 rows and columns of DSP elements).
As to claim 17, this claim is the method claim corresponding to the apparatus claims 2-4 and is rejected for the same reasons mutatis mutandis.
As to claim 26, Casselman/Simkins teaches: The integrated circuit system of claim 2, wherein the programmable logic circuity comprises a Field Programmable Gate Array (FPGA) (Casselman FIG. 2, FPGA 201).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casselman/Simkins as applied to claims 2-4, 12-14, 17, and 26 above, and further in view of Applicant’s Admitted Prior Art (herein AAPA).
As to claim 28, Casselman/Simkins teaches: The integrated circuit system of claim 2, wherein the hardened circuitry comprises one or more digital signal processing (DSP) blocks integrated into a vector processor (Simkins FIG. 1C, [0149], the DSP units for vector processing are static [hardened] elements of the array).
Casselman/Simkins does not specifically teach: DSP blocks integrated into a Single Instruction, Multiple Data (SIMD) architecture. As noted, Simkins shows an array of DSP units (FIG. 1C) integrated into a vector processor but fails to specifically note that the processer used a SIMD architecture. A SIMD architecture is a well-established means to handle vector processing. AAPA notes that the SIMD PE “…can be built from a specialized hard DSP block of the type available, e.g., on STRATIX® FPGAs from Altera Corporation…” (emphasis added) This is viewed as an acknowledgement that these elements are known by Applicant and are available for use at the time of invention. It would have been obvious to one of ordinary skill to make the processor of Casselman/Simkins be a SIMD processor or use SIMD PEs 
Therefore it would have been obvious at the time of filing to use a SIMD architecture for the architecture of Casselman/Simkins as it would have benefitted vector processing and/or been obvious to try. 

Response to Arguments
Applicant's arguments filed 6/3/2021 have been fully considered but they are not persuasive. Applicant argues in substance:
Moreover, the mesh interconnect logic 500 of FIG. 5 may include the processing nodes, such as the vector processors 501, "which can be configured as the accelerator 200 in FIG. 2." Id., at 1 32. Also, the Hardware Processor System (HPS) 903 may be "similar to the control processor 201 in FIG. 3, etc," and may include a software stack 906 for storing software instructions.
This argument is not persuasive. The mentions of something that “can” or “may” appear to be contemplative in nature, indications of something that may be, and lack details of what the combination would be. Thus the situation where vector processor 501 is configured as accelerator 200 is not described in sufficient detail to convey clear possession at the time of filing. One could not wholly incorporate accelerator 200 in place of vector processor 501 as there are compatibility issues that would need to be explained. For example, accelerator 200 lacks a router, e.g. router 502, and is connected to external devices in a different manner than vector processor 501. Another question that would arise is would control processor 503 then be control processor 201 or would it be different? Absent the indication that it can be, there appears to be no other discussion of configuring processor 501 as accelerator 200 and as such the limitations are not supported.
Applicant respectfully submits that the recitations of software instructions are supported by the original disclosure as claimed. For example, the software instructions may correspond to instructions generated by a processor and called, among other things, instructions or processor instructions.
Examiner respectfully disagrees. As noted, applicant is relying heavily on the term “software instructions” being distinct from instructions, going so far as to repeatedly emphasis that language in the arguments. If software instructions are the same as instructions, then Applicant should remove the modifier “software” from the claims and argue the limitations accordingly.
Paragraph 25 of the specification specifically recites "Execution of the control processor instructions can be pipelined by a series of pipeline registers 202, and processed at vector SIMD Processing Elements (PEs) 204, which can include hardened DSPs."
This argument is not persuasive. As noted in the rejection, [0025] suggests the use of instructions, not software instruction, from the registers to the SIMD PEs. As noted details of accelerator 200 are not wholly applicable to the vector processor 501 and even assuming this were to apply here, the description in [0025] is related to the internal aspects of the accelerator 200 and would not support amendments about how software
Moreover, Applicant respectfully submits that "Kernel 220" or "example code segment [] 220," as depicted in FIG. 2, is written in the C programming language.
This argument is not persuasive. As noted above this relates to FIG. 2, a different embodiment, and it is further unclear what the Kernel 220 means in relation to software instructions compared to instructions.
Additionally, in paragraph 32 of the specification, the mesh router 502 may connect a node (e.g., control processor 503 or Processing Elements 16) to "an external memory DDR 505 via a cache coherency unit 504 such that the data in the cache units connected to different nodes are consistent." Applicant respectfully submits that the use of "the data in the cache units" is inherently referring to using software instructions.
Examiner respectfully disagrees. It is not inherent that the data of a cache unit must be specifically software instructions. Many other things can be stored in a data cache, such as data or even general instructions, they need not be software instructions. The limitation is not supported explicitly, implicitly, or inherently by the cache coherency unit.
In particular, Applicant respectfully submits that Casselman and Simkins fail to teach or suggest receiving software instructions by software-programmable vector processors that include hardened circuitry, as generally recited in amended independent claims 2 and 17. In the Office Action, the Examiner relied on Simkins to reject claims 1 and 17. See Office Action, pp. 4 and 5. However, upon review of Simkins, Applicant respectfully submits that Simkins fails to teach such recitations. In sharp contrast, Simkins merely describes providing mode control signals for changing an FPGA functionality by reloading FPGA configuration memory and altering the contents of the mode registers to reconfigure DSPs. See Simkins, 11 17, 19, 148, and 153. However, Applicant respectfully submits that providing mode control signals is not the same as programming an array of software-programmable vector processors using software instructions, as generally recited is independent claims 2 and 17. That is, Simkins does not teach sending software instructions to hardened circuitry to receive processing data, as generally recited in independent claims 2 and 17. Furthermore, Applicant respectfully submits that Casselman fails to ameliorate the deficiencies of Simkins.
Examiner respectfully disagrees. Examiner has not relied solely on Simkins to teach either claims 2 or 17, nor relied solely on Simkins to teach the limitation in question here. Arguments against the references separately, when the rejection is over the combination, are not persuasive. In the rejection of claim 2, for example, Examiner has relied upon Casselman primarily as Casselman teaches a software programmable vector processor (FIG. 2, FPGA 201) that is programmed and reprogrammed with software instructions (FIG. 5, C. 5 L. 36-44). Casselman did not specifically teach that FPGA 201 was an array of vector processors nor that they had hardened circuitry, however Simkins taught an FPGA including an array of static [hardened] DSP units (FIG. 1C). The combination proposed was using the details of Simkins FPGA, specifically incorporating static DSP units, in place of the lack of specifics of Casselman’s FPGA. Examiner never argued Simkins taught the limitation as argued but rather that the combination did. While Simkins may teach mode controls that doesn’t obviate that Casselman does teach sending software instructions and/or program or reprogram information. Applicant even notes “programming an array” above, which is exactly what Casselman does with its FPGA, it’s just that Casselman’s FPGA is not described to have hardened DSP units and thus Examiner relies on Simkins to solve that deficiency.
With regard to the 112 concerns, the concerns distill down to three key concerns: (1) the distinction, if any, in “software instructions” compared to “instructions”, (2) whether accelerator 200, software instructions, e.g. instructions, to show support. Based on the arguments however, it seems Applicant contends software instructions are distinct from instructions themselves. Examiner would suggest removing these limitations or at least changing “software instructions” to just “instructions”. With regard to (2) Applicant relies on seemingly cursory mention of things that can or may be when the disclosure is otherwise silent about the details of what the combinations would look like. As noted, the accelerator 200 as described could not simply be incorporated in place of vector processor 501 at least for the reasons regarding its connections. The necessary modifications aren’t described and are not inherent and as such the specification lacks sufficient details to support the combination as now claimed. With regard to (3) even assuming accelerator 200 were able to be substituted wholly in place of vector processor 501, the support would be limited to instructions coming from the register 202 to the SIMD PEs and would not support limitations regarding the interconnection as claimed.
With regards to the 103 rejection, the claims appear to be an effort to claim a programmable vector array with a paired processor and PLD/PLC to control the programming, which is what Casselman teaches save for the programmable array having hard vector/DSP units, which is taught by Simkins as noted above.
In the interest of compact prosecution, Examiner would suggest that Applicant change “software instructions” to “instructions” in the claims and remove the limitations concerning aspects of FIG. 2 or other embodiments from the claims as pointed out in order to resolve the 112 concerns. At very least, Applicant should match the limitations to the supported disclosure to reduce the concerns to the above (2) by focusing on any transfer of instructions being from the registers to the PEs. For matters of art, it is unlikely that the points made by Applicant (see page 15) will lead to allowance even if .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William B Partridge/Primary Examiner, Art Unit 2183